PRESIDING JUSTICE MILLS, concurring in part and dissenting in part: I agree with my colleagues that the additional fees in this case were legally imposed. After all, if another State slaps Illinois carriers with a stiff franchise fee, and refuses to enter into a mutual quid pro quo for a less burdensome charge, I find no legal or logical impedimenta to Hlinois reciprocating in kind. But I cannot agree that just because the fees were not properly segregated and disbursed, plaintiff gets a refund! Why should plaintiff reap a windfall when the only question is how the fees were spent? Such logic escapes me. I would simply affirm the $31 fee and remand with directions to the Treasurer of Illinois and the Illinois Commerce Commission that they expend the total fees “solely for defraying the cost of the regulation of carriers by highway,” in accord with Federal mandate, and report same back to the trial court. Finito!